Citation Nr: 1317267	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  09-41 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus type II with early diabetic nephropathy.

2.  Entitlement to service connection for a disorder manifested by muscle and joint pains, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The RO granted service connection for diabetes mellitus type II with early diabetic nephropathy and assigned a 20 percent evaluation effective June 27, 2008.  The RO also denied service connection for muscle and joint pains.

In a July 2009 rating decision, the RO granted an earlier effective date of June 27, 2007 for the Veteran's diabetes condition.

The issue of entitlement to service connection for hypertension was also denied in the July 2009 rating decision.  The Veteran did not file a timely appeal of that rating decision, and it is considered final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2012).  However, in a May 2013 Informal Hearing Presentation, the Veteran's representative claimed that an April 2010 VA examination report linked the Veteran's hypertension to his diabetes.  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for hypertension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Veteran's Virtual VA file has also been reviewed as part of his appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, additional development is necessary in order to fully and fairly adjudicate the Veteran's claims.

Social Security Administration Records

The claims file includes an August 2005 authorization to disclose the Veteran's medical records, educational records, and other information to the Social Security Administration (SSA).  However, no other SSA records are contained in the claims file, and it is unclear whether the Veteran sought any disability benefits from SSA.  When VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2012); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370- 372 (1992); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (as long as a reasonable possibility exists that the SSA records are relevant to a veteran's claim, VA is required to assist the veteran in obtaining the identified records).  

Therefore, on remand, the RO/AMC should ascertain whether the Veteran has any outstanding SSA disability records.  If so, they should be obtained and associated with the claims file.

VA Examinations and Treatment Records - Increased Rating

The Veteran was afforded several VA examinations to determine the nature and severity of his service-connected diabetes condition.  However, the most recent examination was conducted in April 2010, and VA treatment records associated with the file only cover the period through June 2010.  Therefore, the Veteran's most recent VA treatment records should be associated with the claims file, and he should be afforded a new VA examination to determine the severity of his diabetes mellitus.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  

VA Examination - Service Connection

The Veteran has not been afforded a VA examination for his claimed disability manifested by muscle and joint pains.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

VA and private treatment records reflect diagnoses of polyarthralgia, gout, and possible fibromyalgia.  The Veteran has claimed that his muscle and joint pains are related to herbicide exposure in service.  However, none of the diagnosed conditions are among those diseases presumed to be related to herbicide exposure.  See 38 C.F.R. § 3.309(e); see also Disease Not Associated With Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The U.S. Court of Appeals for Veterans Claims (Court) has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure. McCartt v. West, 12 Vet. App. 164, 167 (1999).  However, the claims file contains no competent evidence linking any of the diagnosed conditions to herbicide exposure, and the Veteran himself has not demonstrated the necessary knowledge or expertise to competently comment on the etiology of such conditions.

Moreover, service treatment records reflect complaints of arthralgias in February 1967.  However, these pains were determined to be symptoms of a penicillin allergy.  These records do not reflect that the Veteran had a separately diagnosed condition causing his arthralgias, and there were no further complaints of any such symptoms in service.  The Veteran's October 1968 separation examination was normal, and he denied a history of arthritis or rheumatism.

However, the Veteran has also asserted that his muscle and joint pains are caused or aggravated by his service-connected diabetes.  38 C.F.R. § 3.310.  He submitted treatise information which indicates that diabetes can cause damage to the musculoskeletal system.  Therefore, an examination should be conducted to determine the nature of the Veteran's muscle and joint pains, and whether any diagnosed disability is caused or aggravated by the Veteran's diabetes.  He should also be sent VCAA notice on the matter of service connection for muscle and joint pain on a secondary basis.  

Notably, in addition to his complaints of generalized muscle and joint pain, the Veteran sought service connection for specific disabilities of the bilateral knees, ankles, and shoulders.  He also claimed service connection for peripheral neuropathy of all four extremities, and carpal tunnel syndrome of the upper extremities.  These claims were all denied in the November 2008 and July 2009 rating decision.  The Veteran did not appeal these denials and they are final.  Therefore, with respect to his VA examination, the examiner should specifically note whether the Veteran has a disability manifested by generalized muscle and joint pain versus disabilities affecting individual body parts such as joints or extremities.

TDIU

In a December 2008 statement, the Veteran stated that he is unable to work as a result of his diabetes.  Although the issue of TDIU has not been certified on appeal, the Board does have jurisdiction to decide the claim.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court essentially stated that a request for total disability rating, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Id. at 453-54.

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court stressed that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a)(b).  Therefore, an opinion as to the impact of the Veteran's service-connected disabilities on his employability must be obtained.  He should also be sent VCAA notice on the matter of entitlement to a TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a VCAA letter addressing the matters of entitlement to a TDIU and entitlement to service connection for a disorder manifested by muscle and joint pains, to include as secondary to service-connected diabetes mellitus.  

2.  Obtain the Veteran's VA treatment records from the West Haven VA Medical Center for the period from June 2010 through the present and associate them with the claims file.

3.  Request from the Social Security Administration all records pertinent to the Veteran's claim for benefits, as well as medical records relied upon concerning that claim. If the search for such records has negative results, the RO/AMC should place a statement to that effect in the Veteran's claims file.

4.  Thereafter, schedule the Veteran for a VA diabetes mellitus examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.  

The examiner must state whether the Veteran's diabetes mellitus type II is manifested by any of the following:

(a) Insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).

(b) Episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider

(c) Either progressive loss of weight and strength or other noteworthy complications.

(d) More than one daily injection of insulin.

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.

5.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed condition manifested by muscle and joint pains.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.  

The examiner should provide comprehensive diagnoses of all present disorders manifested by generalized muscle and joint pain, e.g., polyarthralgia, fibromyalgia, gout, etc., differentiated from any disabilities of individual joints, extremities, or other single body parts.

The examiner also should provide an opinion as to the following:

(a) Whether it is at least as likely as not (50 percent or greater probability) that any current disorder manifested by generalized muscle and joint pains had its clinical onset during active service or is related to any in-service disease, event, or injury, including exposure to herbicides. 

(b) Whether it is at least as likely as not (50 percent or greater probability) that any current disorder manifested by generalized muscle and joint pains was caused by the Veteran's diabetes mellitus. 

(c) Whether it is at least as likely as not (50 percent or greater probability) that any current disorder manifested by generalized muscle and joint pains was aggravated by the Veteran's diabetes mellitus.  If so, the examiner should state, to the extent possible, the baseline level of severity of the muscle and joint disorder before the onset of aggravation.

In responding to (b) and (c), the examiner should consider the treatise information submitted by the Veteran which indicates that diabetes can cause damage to the musculoskeletal system

Note: The term "at least as likely as not does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.

6.  Obtain an opinion which discusses the effect of the Veteran's service-connected disabilities on his employability.  The claims file must be made available to, and reviewed by, the examiner.  

The examiner should opine as to whether it is as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities, including erectile dysfunction, diabetes mellitus type II with early diabetic nephropathy, and any diagnosed condition manifested by muscle and joint pain (if appropriate), in the aggregate, render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  The opinion should be generated without consideration of his nonservice-connected disabilities or age.

Note: The term "at least as likely as not does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.

7.  Following completion of the foregoing, review the claims folder and ensure that all of the foregoing development has been conducted and completed in full. In particular, determine whether the examiners have responded to all questions posed.   If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2012).

8.  After the requested development has been completed, readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

